647 So.2d 854 (1994)
James H. TAYLOR, Appellant,
v.
STATE of Florida, Appellee.
No. 93-3085.
District Court of Appeal of Florida, First District.
May 25, 1994.
James H. Taylor, pro se.
Robert A. Butterworth, Atty. Gen., for appellee.
PER CURIAM.
Appellant James Taylor challenges the summary denial of his motion for post-conviction relief. The trial court erred in summarily denying Taylor's facially sufficient 3.850 motion without attaching portions of the file and record which conclusively show appellant is not entitled to relief. Fla.R.Crim.P. 3.850; Shaffner v. State, 562 So.2d 430 (Fla. 1st *855 DCA 1990). All of the allegations that Taylor has raised in his motion are facially sufficient except for the contention that his plea was involuntarily induced as a result of ineffective assistance of counsel because his attorney misrepresented the consequences of the plea. This allegation was facially insufficient because the motion failed to allege that appellant would not have entered the plea had the attorney not made the misrepresentations on the consequences of the plea. Shaffner v. State.
We reverse and remand for the trial court to attach portions of the record showing Taylor is entitled to no relief or to conduct an evidentiary hearing on the motion.
ERVIN, JOANOS and KAHN, JJ., concur.